DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12-14, 16-18 and 20-22 are pending in the instant application. Claims 12-14, 16-18 and 20-22 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on February 5, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections and claim objections have been withdrawn.
EXAMINER’S AMEDNMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claims 20-22, the phrase “The process according to claim 19” has been replaced with “The process according to claim 18”. 
REASONS FOR ALLOWANCE
The adducts of a compound of formula (I) and a carbon allotrope containing carbon atoms hybridized sp2 or a derivative thereof and the process for preparing an adduct of a compound of formula (I) of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. X is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626